—Order of disposition, Family Court, New York County (Sara Schechter, J.), entered on or about January 14, 1998, terminating respondent’s parental rights to the subject child and committing the child’s guardianship and custody to petitioner agency and the Commissioner of Social Services for purposes of adoption, upon a fact-finding determination of permanent neglect, unanimously affirmed, without costs.
The record supports the finding that the agency fulfilled its obligation to exercise diligent efforts to encourage and strengthen the parental relationship, in particular here, to arrange visitation. The evidence clearly shows that the child’s best interests would be served by freeing her for adoption by her foster parents. Concur — Tom, J. P., Ellerin, Wallach, Rubin and Buckley, JJ.